DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/20 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Device and Method for disabling a WLAN hotspot based on data traffic value”.


Examiner Interview
The examiner contacted Mr. Arthur Bobel offering to bring the limitations of claim 2 into the independent claims via examiner’s amendment and to file a terminal disclaimer. The proposal was declined and an office action was requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7-10, 12, 13, 15, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9, 13, 14, 17 of U.S. Patent No. 10,791,060. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

1. (New) A data traffic management method, comprising: obtaining, by an electronic device, traffic control information of a wireless local area network (WLAN) hotspot of the electronic device, wherein (Claim 1).

2. (New) The method according to claim 1, further comprising: detecting an instruction for restarting the WLAN hotspot; and calculating a second data traffic value from zero after the WLAN hotspot has been restarted (Claim 1).

4. (New) The method according to claim 1, further comprising: displaying the first data traffic value in real time (Claim 5).

7. (New) The method according to claim 1, wherein another application other than the WLAN hotspot continues to communicate with a modem module of the electronic device to obtain data traffic after disabling the WLAN hotspot (Claim 6).

8. (New) The method according to claim 7, wherein disabling the WLAN hotspot comprises: disconnecting a data connection between the WLAN hotspot and the modem module (Claim 6).

(Claim 3).

10. (New) The method according to claim 9, wherein the disabling the WLAN hotspot comprises: disabling the WLAN hotspot based on the first data traffic value being greater than or equal to the modified upper traffic threshold (Claim 3).

12. (New) An electronic device, comprising: at least one processor; and a memory coupled to the at least one processor and configured to store programming instructions; wherein the at least one processor is configured to execute the programming instructions to facilitate the electronic device performing the following: obtaining traffic control information of a wireless local area network (WLAN) hotspot of the electronic device, wherein the traffic control information comprises an upper traffic threshold; enabling the WLAN hotspot for sharing data traffic of the electronic device with other electronic devices, wherein the data traffic comprises mobile network data traffic; obtaining a first data traffic value, wherein the first data traffic value corresponds to a total data traffic amount used by the other electronic devices that perform data connection by using the WLAN hotspot; disabling the WLAN hotspot based on the data traffic value being greater than or equal to the upper traffic threshold; and displaying an indicator indicating that the WLAN hotspot has been disabled (Claim 9).

13. (New) The electronic device according to claim 12, wherein the at least one processor is further configured to execute the programming instructions to facilitate the electronic device performing the following: detecting an instruction for restarting the WLAN hotspot; and calculating a second data traffic value from zero after the WLAN hotspot has been restarted (Claim 9).

(Claim 13).

17. (New) The electronic device according to claim 12, wherein at least one processor is further configured to execute the programming instructions to facilitate another application other than the WLAN hotspot continuing to communicate with a modem module of the electronic device to obtain data traffic after disabling the WLAN hotspot (Claim 14).

18. (New) The electronic device according to claim 17, wherein disabling the WLAN hotspot comprises: disconnecting a data connection between the WLAN hotspot and the modem module (Claim 14).

20. (New) A non-transitory computer readable medium having processor-executbale instructions stored thereon for data traffic management, wherein the processor-executable instructions, when executed, facilitate: obtaining traffic control information of a wireless local area network (WLAN) hotspot of an electronic device, wherein the traffic control information comprises an upper traffic threshold; enabling the WLAN hotspot for sharing data traffic of the electronic device with other electronic devices, wherein the data traffic comprises mobile network data traffic; obtaining a first data traffic value, wherein the first data traffic value corresponds to a total data traffic amount used by the other electronic devices that perform data connection by using the WLAN hotspot; disabling the WLAN hotspot based on the data traffic value being greater than or equal to the upper traffic threshold; and displaying an indicator indicating that the WLAN hotspot has been disabled (Claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Pub No: 2017/0141932), and further in view of Won (Pub No: 2015/0011179).

As to claim 1, Tang teaches a data traffic management method (Tang, [0006], a data traffic sharing method), comprising: 
obtaining, by an electronic device, traffic control information of a wireless local area network (WLAN) hotspot of the electronic device, wherein the traffic control information comprises an upper traffic threshold (Tang, [0068], a terminal obtains traffic information of the traffic using party of the WiFi hotspot. The information includes a threshold value and capacity information); 
enabling, by the electronic device, the WLAN hotspot for sharing data traffic of the electronic device with other electronic devices, wherein the data traffic comprises mobile network data traffic (Tang, [0066], the internet traffic sharing state of the terminal is open and a WiFi hotspot is created to share Internet traffic); 
(Tang, [0068], obtaining a used traffic value that is the amount of traffic shared by the traffic using party from the sharing party); 
disabling, by the electronic device, the WLAN hotspot based on the data traffic value being greater than or equal to the upper traffic threshold (Tang, [0068], cut off the WiFi hotspot connection based on the used traffic exceeding the threshold); and 
Won does not explicitly teach displaying, by the electronic device, an indicator indicating that the WLAN hotspot has been disabled.
However, Won teaches displaying, by the electronic device, an indicator indicating that the WLAN hotspot has been disabled (Won, [0069], displaying OFF icon when tethering is closed/off).
It would have been obvious to one of ordinary skill in the art a t the time of filing to combine the teachings of Tang and Won to display an indicator because it is an effective way of tethering distribution control (Won, [0010]).

As to claim 3, Tang teaches further comprising: presenting user prompt information based on the first data traffic value being greater than or equal to the upper traffic threshold (Tang, [0078], presenting password prompt when traffic threshold is exceeded).

As to claim 4, Tang teaches further comprising: displaying the first data traffic value in real time (Tang, [0081], the real-time traffic is displayed (shown) to the terminal B)

As to claim 6, Tang teaches further comprising: resetting the first data traffic value after disabling the WLAN hotspot (Tang, [0068], cut off the WiFi hotspot connection based on the used traffic exceeding the threshold, the value now goes to zero (no more traffic)).

As to claim 7, Tang teaches wherein another application other than the WLAN hotspot continues to communicate with a modem module of the electronic device to obtain data traffic after disabling the WLAN hotspot (Tang, [0082-0090], the sharing(host) terminal continues to communicate messages via a Bluetooth/nfc (modem module) to the other terminal).

As to claim 8, Tang teaches wherein disabling the WLAN hotspot comprises: disconnecting a data connection between the WLAN hotspot and the modem module (Tang, [0088], the connection is cut off (disconnected)).

As to claim 9, Tang teaches further comprising: obtaining a traffic control information modification instruction for modifying the upper traffic threshold (Tang, [0079], the limit threshold value is applied (modified)).

As to claim 10, Tang teaches wherein the disabling the WLAN hotspot comprises: disabling the WLAN hotspot based on the first data traffic value being greater than or equal to the modified upper traffic threshold (Tang, [0087]-[0088], cut off based on exceeding the threshold).

As to claim 12, Tang teaches an electronic device (Tang, [0006], a data traffic sharing device), comprising: at least one processor; and a memory coupled to the at least one processor (Tang, [0006], a data traffic sharing device has memory and processor) and configured to store programming 
obtaining traffic control information of a wireless local area network (WLAN) hotspot of the electronic device, wherein the traffic control information comprises an upper traffic threshold (Tang, [0068], a terminal obtains traffic information of the traffic using party of the WiFi hotspot. The information includes a threshold value and capacity information);
 enabling the WLAN hotspot for sharing data traffic of the electronic device with other electronic devices, wherein the data traffic comprises mobile network data traffic (Tang, [0066], the internet traffic sharing state of the terminal is open and a WiFi hotspot is created to share Internet traffic); 
obtaining a first data traffic value, wherein the first data traffic value corresponds to a total data traffic amount used by the other electronic devices that perform data connection by using the WLAN hotspot (Tang, [0068], obtaining a used traffic value that is the amount of traffic shared by the traffic using party from the sharing party); 
disabling the WLAN hotspot based on the data traffic value being greater than or equal to the upper traffic threshold (Tang, [0068], cut off the WiFi hotspot connection based on the used traffic exceeding the threshold); 
Won does not explicitly teach displaying, by the electronic device, an indicator indicating that the WLAN hotspot has been disabled.
However, Won teaches displaying, by the electronic device, an indicator indicating that the WLAN hotspot has been disabled (Won, [0069], displaying OFF icon when tethering is closed/off).
It would have been obvious to one of ordinary skill in the art a t the time of filing to combine the teachings of Tang and Won to display an indicator because it is an effective way of tethering distribution control (Won, [0010]).

As to claim 14, Tang teaches wherein the at least one processor is further configured to execute the programming instructions to facilitate the electronic device performing the following: presenting user prompt information based on the first data traffic value being greater than or equal to the upper traffic threshold (Tang, [0078], presenting password prompt when traffic threshold is exceeded).

As to claim 15, Tang teaches wherein the at least one processor is further configured to execute the programming instructions to facilitate the electronic device performing the following: displaying the first data traffic value in real time (Tang, [0081], the real-time traffic is displayed (shown) to the terminal B).

As to claim 16, Tang teaches wherein the at least one processor is further configured to execute the programming instructions to facilitate the electronic device performing the following: resetting the first data traffic value after disabling the WLAN hotspot (Tang, [0068], cut off the WiFi hotspot connection based on the used traffic exceeding the threshold, the value now goes to zero (no more traffic))

As to claim 17, Tang teaches wherein at least one processor is further configured to execute the programming instructions to facilitate another application other than the WLAN hotspot continuing to communicate with a modem module of the electronic device to obtain data traffic after disabling the WLAN hotspot (Tang, [0082-0090], the sharing(host) terminal continues to communicate messages via a Bluetooth/nfc (modem module) to the other terminal).

As to claim 18, Tang teaches wherein disabling the WLAN hotspot comprises: disconnecting a data connection between the WLAN hotspot and the modem module (Tang, [0088], the connection is cut off (disconnected)).

As to claim 20, Tang teaches a non-transitory computer readable medium having processor-executbale instructions stored thereon  for data traffic management (Tang, [0006], a data traffic sharing device has memory with instructions), wherein the processor-executable instructions, when executed, facilitate: 
obtaining traffic control information of a wireless local area network (WLAN) hotspot of the electronic device, wherein the traffic control information comprises an upper traffic threshold (Tang, [0068], a terminal obtains traffic information of the traffic using party of the WiFi hotspot. The information includes a threshold value and capacity information);
 enabling the WLAN hotspot for sharing data traffic of the electronic device with other electronic devices, wherein the data traffic comprises mobile network data traffic (Tang, [0066], the internet traffic sharing state of the terminal is open and a WiFi hotspot is created to share Internet traffic); 
obtaining a first data traffic value, wherein the first data traffic value corresponds to a total data traffic amount used by the other electronic devices that perform data connection by using the WLAN hotspot (Tang, [0068], obtaining a used traffic value that is the amount of traffic shared by the traffic using party from the sharing party); 
disabling the WLAN hotspot based on the data traffic value being greater than or equal to the upper traffic threshold (Tang, [0068], cut off the WiFi hotspot connection based on the used traffic exceeding the threshold); 
Won does not explicitly teach displaying, by the electronic device, an indicator indicating that the WLAN hotspot has been disabled.
However, Won teaches displaying, by the electronic device, an indicator indicating that the WLAN hotspot has been disabled (Won, [0069], displaying OFF icon when tethering is closed/off).
It would have been obvious to one of ordinary skill in the art a t the time of filing to combine the teachings of Tang and Won to display an indicator because it is an effective way of tethering distribution control (Won, [0010]).

Allowable Subject Matter
Claims 2, 5, 11, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raj et al (Pub No: 2013/0102276) [0003]
Fujioka (Pub No: 2010/0289656) [0057]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469